Cooper, J.,
delivered the opinion of the Court.
The single question presented by this appeal is whether the owner of the soil may make a sale valid and enforceable at law of a crop to be thereafter planted on. his land.
We consider the point as settled in the affirmative by the case of Everman v. Robb, 52 Miss., 653.
*541In that case the action was begun by an attachment for rent sued out by the landlord under which certain cotton in the possession of Everman & Co. was seized. The landlord claimed a prior right to the cotton by reason of a reservation in the lease and a grant by'the tenant; the lease having been executed and acknowledged both by the landlord and tenant. Subsequent to the lease, the tenants gave an “ agricultural lien ” for supplies to Everman & Co., and delivered the cotton to them in payment of the debt secured thereby.
Everman & Co’, interposed a claimant’s issue instead of bringing the statutory action of replevin, but the cause was tried without objection having been made on account of the irregularity. The court, while criticising the form of procedure, dealt with the case as an action of replevin, and declared what were the legal rights of the parties.
The judge by whom the opinion was written broadened the field of discussion, and entered somewhat into the history of equitable liens which courts of law could not enforce. But the point for decision was whether an unplanted crop had a “ potential existence,” making it the subject of a valid sale by the owner of the soil, and the court on this point said: “ These tenants were purchasers of the land for the term of five years, to be used for agricultural purposes ; as security for the price to be paid they pledged the crop. The thing hypothecated was to spring out of the soil; it was directly connected with the land which the tenants owned for the term; the crops were contingencies depending on present existing property or interest in the lessees, and therefore the subjeet of sale or assignment. Story on Sales, Sec. 186.” “ Whilst a person cannot make a present sale of all the wool that may be grown on sheep which he may thereafter buy, nor of any other thing in which his interest is wholly prospective and doubtful, there may be a valid sale of the wine a vineyard is expected to produce, or the grain a field is expected to grow, the milk of a cow for the next year, or the future young of animals. Story on Sales, Sec. 185.”
It is therefore settled by that case: 1. That one may make a present sale or mortgage of things having a “ potential existence,” as the books designate it, and 2. That an unplanted crop *542¡has such “potential existence” as to the owner or lessee of the soil.

The judgment is reversed and judgment here on the agreed facts for the appellant.